Citation Nr: 0431231	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  99-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for polyarthralgias of 
multiple joints, claimed as a result of exposure to herbicide 
agents (polyarthralgias due to Agent Orange).

2.  Entitlement to an increased rating for demyelinating 
disease with incoordination of the lower extremities and 
paresis of the extraocular muscles (claimed as nerves), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	To Be Clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active military service from August 1967 to 
March 1969, that included duty in the Republic of Vietnam 
from March 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that, in pertinent part, denied the 
veteran's claim for service connection for polyarthralgias 
due to claimed Agent Orange exposure, and a June 2002 rating 
decision that denied his claim for a rating in excess of 30 
percent for service-connected demyelinating disease with 
incoordination of the lower extremities and paresis of the 
extraocular muscles (claimed as nerves).  

In March 2001, the Board remanded the veteran's service 
connection claim to the RO for additional development.  In a 
May 2003 decision, the Board denied the veteran's claim for 
entitlement to service connection for polyarthralgias due to 
claimed Agent Orange exposure.  

The veteran appealed the Board's May 2003 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation he was represented by Jenny Y. Twyford, an 
attorney.  A Joint Motion for Remand was filed by the 
appellant and the VA General Counsel averring, in pertinent 
part, that remand was required due to the recent enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In an Order of 
March 2004, the CAVC vacated the Board's decision and 
remanded the matter, pursuant to the joint motion.  As set 
forth in detail below, the VCAA substantially amended 
existing law regarding the requirement of a well-grounded 
claim and the notice and assistance to be afforded claimants 
for veteran's benefits.  A copy of the CAVC's Order in this 
matter has been placed in the claims file.

Furthermore, in conjunction with his claim for an increased 
rating, in May 2004, the veteran testified at a hearing at 
the RO before the undersigned at which time he was 
accompanied by a representative from The American Legion.  A 
transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted, the VCAA, substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  See 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002).  VA has published 
regulations implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  
See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of 
the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran contends that he is entitled to service 
connection for polyarthralgias of multiple joints, due to 
Agent Orange, and that his service-connected demyelinating 
disease is more severe than is currently evaluated.  

Regarding the veteran's claim for service connection for 
polyarthralgias, the Board notes that the CAVC granted the 
joint motion to enable the Board to address deficiencies 
found in the Board's May 2003 decision.  The joint motion for 
remand noted that the Board's discussion of the VCAA did not 
indicate whether the appellant was informed of what portion 
of evidence he was required to submit and what the VA would 
obtain as set forth by the CAVC in Quartuccio and Charles, 
supra.   

Further, it was noted that the February 2002 VA neurological 
examination failed to comply with the Board's March 2001 
remand order because the examination was performed without 
review of the claims file.  Also, the VA's failure to attempt 
to obtain potentially relevant VA records from the VA Medical 
Center (VAMC) in Miami, Florida, was viewed as a breach of 
the duty to assist.  VA medical records concerning treatment 
prior to a Board decision are constructively deemed to be 
before the Board.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the record 
suggests that additional VA medical evidence might be 
available that is not currently available to the Board.  See 
38 U.S.C.A § 5103A (West 2002).  

Finally, as detailed in the joint motion, the record reflects 
that the veteran receives Social Security Administration 
(SSA) disability benefits.  A September 2003 written 
statement from the veteran's representative at the time 
indicates this and at his May 2004 hearing the veteran 
testified to receiving SSA disability benefits.  The CAVC 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the CAVC held that VA has the 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra.  Accordingly, the veteran's records 
should be obtained in connection with his service connection 
and increased rating claims.

Additionally, in August 2004, the veteran's attorney 
indicated that the veteran was recently treated for 
polyarthralgias of multiple joints at the VAMC in 
Minneapolis, Minnesota.  These records should thus also be 
obtained. 

Regarding the issue of entitlement to an increased rating for 
his service-connected demyelinating disease, the veteran 
testified at his May 2004 hearing that his condition had 
worsened since he was last examined by VA in 2002.  His 
former representative argued that a new examination was 
warranted to fully assess the extent of his service connected 
demyelinating disease.  That representative also argued that 
the RO failed to consider pertinent Diagnostic Codes in 
reviewing the veteran's disability.  Specifically, it was 
maintained that the RO failed to include 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004) (moderate incomplete paralysis of 
the sciatic nerve) and 38 C.F.R. § 4.84a, Code 6090 (2004) 
(impairment of ocular muscle function) in the June 2003 
statement of the case.  

Moreover, there seems to be some confusion as to the 
veteran's representative.  In his claim for service 
connection for polyarthralgias, the veteran is evidently 
represented by a private attorney, Jenny Y. Twyford, who 
submitted a fee agreement signed by the veteran in March 
2004, and represented the veteran in his appeal to the CAVC.  
The attorney also submitted a VA Form 21-22a, Appointment of 
Individual as Claimant's Representative, signed by the 
veteran in April 2004, and appointing her as his authorized 
representative in his claim for VA benefits.  However, also 
of record is a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, signed by the 
veteran in July 1986, appointing The American Legion as his 
authorized representative in his claim for VA benefits.  At 
his May 2004 Board hearing regarding his claim for an 
increased rating for demyelinating disease, the veteran was 
accompanied by a representative of The American Legion who 
spoke on his behalf.  

An appellant's claim may be prosecuted by only one recognized 
organization, attorney or agent.  See 38 C.F.R. § 20.601 
(2003) (regarding the requirement that only one 
representative is permitted for a claimant).  Pursuant to 38 
U.S.C.A. § 7105(b)(2) (West 2002) and 38 C.F.R. § 
14.631(c)(1) (2004), not more than one recognized 
organization, attorney, or agent will be recognized at any 
one time in the prosecution of a claim.  It appears in this 
case that a private attorney, Ms. Twyford, is operating as 
the veteran's representative with respect to at least one of 
the issues now before the Board, and we see no affirmative 
indication that the attorney withdrew from the case.  While 
this is not entirely clear, considerations of due process 
mandate our careful adherence to the appellant's desires with 
regard to representation.  Accordingly, clarification of the 
veteran's chosen representative on the issues before the 
Board at present should be obtained.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should contact the veteran and request 
that he clarify his chosen representative for 
both claims in this appeal, i.e., whether he 
wishes to be represented by Attorney Twyford 
or The American Legion, and, if necessary, 
submit another appropriate appointment form or 
letter.

2.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

3.	The RO should locate and obtain copies of VA 
medical records regarding the veteran's 
treatment at the VA medical facility in Miami, 
Florida, for the period from March 1969 to the 
present, that were described as archived and 
unavailable, according to a January 2002 
facsimile transmission noted in the February 
2003 supplemental statement of the case 
(SSOC).  The AMC should also obtain copies of 
all medical records regarding the veteran's 
treatment for polyarthralgias at the VA 
medical facility in Minneapolis, Minnesota, 
for the period from shortly before August 2004 
to the present.  If any of the requested 
records are unavailable, or if the search for 
any such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the veteran 
notified in writing.

4.	The RO should contact the Social Security 
Administration to obtain copies of any 
disability determination it has made for the 
appellant and copies of the medical records 
upon which any such decision was based.  If 
records pertaining to such claim and medical 
evidence utilized in processing such claim are 
not available, that fact should be entered in 
the claims file.

5.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorders at issue since 2002.  The RO should 
then request all pertinent medical records 
from these medical providers, if not already 
of record.

6.	Thereafter, the veteran should be scheduled 
for an appropriate VA examination in order to 
determine the etiology of any polyarthralgias 
of multiple joints found to be present.  All 
indicated tests and studies should be 
completed, all symptoms associated with the 
claimed disorder should be described and all 
clinical findings reported in detail.  The 
examiner should obtain a complete history of 
the claimed disorder from the veteran. 

a.	The examiner is requested to render an 
opinion as to whether the veteran has 
polyarthralgias of multiple joints.  If 
polyarthralgias of multiple joints is 
diagnosed, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50-50- probability) that any currently 
diagnosed polyarthralgias of multiple 
joints was caused by military service, 
including exposure to Agent Orange or 
other herbicide, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  

b.	If polyarthralgias of multiple joints is 
diagnosed, but not otherwise linked to 
herbicide exposure in service, the 
physician should proffer an opinion, with 
supporting analysis, as to the likelihood 
that the veteran's diagnosed 
polyarthralgias of multiple joints was 
caused by or aggravated by his service- 
connected demyelinating disease.  The 
degree of polyarthralgias of multiple 
joints that would not be present but for 
the service-connected deymelinating 
disease should be identified.  A complete 
rationale should be provided for all 
opinions expressed.  The claims folders 
should be provided to the examiner prior 
to the examination and the examiner 
should indicate in the examination report 
if the veteran's medical records were 
reviewed.

7.	Thereafter, the veteran should be scheduled 
for VA examination by medical specialists in 
neurology and ophthalmology, including on a 
fee basis if necessary, to determine the 
current extent and severity of his service-
connected demyelinating disease with 
incoordination of lower extremities and 
paresis of extra ocular muscles.  All 
indicated tests and studies should be 
conducted, all symptoms of the service-
connected disability should be described, and 
all clinical findings reported in detail.  Any 
additional examinations deemed warranted by 
the examiners should be conducted.

a.	The neurological examiner should describe 
all neurological symptoms associated with 
the service-connected demyelinating 
disease and describe in detail the nature 
of the symptoms and the specific portions 
of the body affected by the service-
connected neurological disorder 
classified as demyelinating disease.  The 
examiner should discuss all areas of the 
body, including but not limited to, the 
lower extremities and whether each 
affected part more closely resembles a 
mild, moderate or severe incomplete 
paralysis, neuritis or neuralgia.

b.	The ophthalmologic examiner should 
examine the veteran for any impairment of 
the and extra ocular muscles, and 
ascertain the extent of diplopia for each 
eye by degrees pursuant to the criteria 
set forth in Diagnostic Code 6020.                                           

A rationale should be provided for all 
opinions offered.  The veteran's claims 
files should be made available to the 
examiners prior to the examinations and the 
examination reports should indicate if the 
examiners reviewed the veteran's medical 
records.

8.	Thereafter, the RO should readjudicate the 
veteran's claims for service connection for 
polyarthralgias of multiple joints and an 
increased rating for demyelinating disease 
with incoordination of the lower extremities 
and paresis of the extraocular muscles 
(claimed as nerves).  If the decision remains 
adverse, the appellant and his representative 
should be furnished with a SSOC that includes 
consideration of 38 C.F.R. § 4.124a Diagnostic 
Code 8520 (2004) and C.F.R. § 4.84a Diagnostic 
Code 6090 (2004).  The appellant and his 
representative should be afforded a reasonable 
period of time within which to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




